METHOD OF INSTALLING LINER ASSEMBLY FOR PIPELINE REPAIR OR REINFORCEMENT, AND LINER ASSEMBLY AND STEAM GENERATOR FOR SAME

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed on January 19, 2021, is acknowledged.  Claims 1 and 6 were amended.  Claims 15-20 were canceled.  Claim 21 was added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claims 12-14 as being drawn to a nonelected invention, the election having been made without traverse.

Claim Rejections—35 USC §102
The rejection under 35 U.S.C. 102(a)(1) of claim 1 as being anticipated by McNeil (US 2004/0247810) is withdrawn because independent claim 1 has been amended.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 2-11 as being unpatentable over McNeil in view of either one of Driver et al. (US 2007/0031194) or Waring et al. (US 2003/0209823) are withdrawn because independent claim 1 has been amended.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Renaud (US 4,361,451) teaches installing a liner assembly for a pipeline using an inflatable bladder through which fluid is flowed continuously and discharged into the pipeline.  Driver (US 2006/0090804) and Polivka (US 5,736,166) also teach methods for installing a pipe-liner assembly using an inflatable bladder from which fluid can be discharged into the pipeline.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of installing a liner assembly for pipeline repair or reinforcement as claimed, and particularly wherein the inner inflatable bladder is cinched onto a pressure relief valve, or wherein the prepared liner assembly is pulled into position in the pipeline by a cable attached to the pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745